DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on November 16, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 12.  
Claims 1-18 remain pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 9, and 1213, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Mukawa et al (PN. 7,418,170) in view of the US patent issued to Bosenberg (PN. 5,877,874).
Claims 1 and 12 have been amended to necessitate the new grounds of rejection.  

Mukawa et al teaches, with regard to claims 1 and 12, an optical device (Figure 17, columns 16-17) that is comprised of two holographic optical elements (64 and 65), each having a first holographic grating and a second holographic grating (64A and 64B, and 65A and 65B), wherein the first holographic grating (64A and/or 65A) being configured to diffract light of a first wavelength (such as red wavelength, please see column 17, line 8-14) to propagate with a first diffraction angle and the second holographic grating (64B, and/or 65B) being configured to diffract light of a second wavelength (such as green wavelength please see column 17, lines 8-14) to propagate with a second diffraction angle.  Mukawa et al teaches the device further comprises an optical waveguide (63) configured to guide light propagated from one of the holographic optical elements (64) to another of the holographic optical elements (65). 
Claims 1 and 12 have been amended to include the phrase “the first holographic grating and the second holographic grating are formed in a single photopolymer”.  Mukawa et al teaches that holographic gratings that diffracts light into different diffraction angles may be formed in a single recording layer, (please see Figures 9, 10 and 18).  It is noted that the different orientation angles of the grating fringes (15a, 15b and 15c, Figure 10 and different orientations in 64A or 64B or 64C, Figure 18) may be formed in a single holographic recording medium.  The different orientation angles of the fringes makes the diffraction angles of diffracted light being different.   Mukawa et al also teaches that holographic gratings that diffract different wavelengths, (such as 44R, 44G and 44B, Figure 15, or 45R, 45G and 45B, Figure 16) may be formed in a single single recording layer for the benefit of reducing the hologram-recording layer needed.  This reference however does not teach explicitly that the holographic recording layer is a photopolymer layer.  Nevertheless, photopolymer is a typical material used for recording holograms, such is explicitly demonstrated by Rosenberg.  Rosenberg in the same field of endeavor teaches that angular multiplexed and spectral multiplexed holograms may be recorded in a single layer (14, Figure 5, column 10, lines 48-55) wherein the single layer may comprise photopolymer, (please see column 5, lines 1-7).  It is noted that angular multiplexed and spectral multiplexed hologram includes holograms that diffracts different wavelengths at different diffraction angles.  It would then have been obvious to one skilled in the art to apply the teachings of Rosenberg and teachings of Murata et al to modify the holographic optical elements with the first holographic grating and the second holographic grating recorded in a single photopolymer layer for the benefit of using art well-known material as recording layer and to provide a compact structure, (i.e. a single layer), for the holographic optical elements.  
With regard to claim 12, Mukawa et al further teaches to include a projector (70, Figure 17)  configured to project light of a first wavelength (i.e. red wavelength 71R) and light of a second wavelength (i.e. green wavelength 71G).  
With regard to claims 2 and 4, Mukawa et al teaches that the first diffraction grating (64A or 65A) is laying over the second diffraction grating (64B or 65B) which by dictionary definition the first and second diffraction gratings are superimposed together.  Mukawa et al further teaches that the diffraction gratings (44R, 44G and 44B, or 45R, 45G and 45B, Figures 15 and 16) for multiplexed within a single grating medium, (please see Figures 15 and 16).  It would then have been obvious to one skilled in the art to apply the teachings of Mukawa et al to alternatively having the first holographic grating and the second holographic grating, and the third holographic grating and the fourth holographic grating to be formed multiplexed and superimposed within the same diffraction medium for the benefit of reducing the size of the waveguide device.  
With regard to claims 3 and 13, Mukawa et al further teaches that the each of the holographic optical elements further has a third holographic grating (i.e. a grating in 64A and/or 65A with a different slanted angle), and a fourth holographic grating (i.e. a grating in 64B and/or 65B with a different slanted angle) wherein the third holographic grating is configured to diffract the light of the first wavelength (i.e. red wavelength) to propagate with a third diffraction angle and the fourth holographic grating is configured to diffract the light of the second wavelength (i.e. green wavelength) to propagate with a fourth diffraction angle.  
With regard to claim 5, Mukawa et al teaches that the holographic optical elements are at an identical side of the optical waveguide, (please see Figure 17).  
With regard to claim 6, Mukawa et al in a different embodiment teaches that the holographic optical elements are at opposite sides of the optical waveguide element respectively, (please see Figure 14).  It would then have been obvious to one skilled in the art to modify the waveguide device to have an alternative design to achieve the same display function.  
With regard to claim 7, Mukawa et al teaches that at least one of the holographic optical elements is a reflective holographic element, (please see Figure 17).  
With regard to claim 9, Mukawa et al teaches that the optical waveguide is in a shape of a cuboid, (please see Figure 17).  

With regard to claim 17, Mukawa et al teaches that the holographic optical element is a reflective holographic optical element and the beam splitting module is optically coupled to one of the holographic optical elements via the optical waveguide, (please see Figure 17).  


Claim 8, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al and Rosenberg as applied in claims 1 and 12 above and further in view of the patent issued to Piskunov et al (PN. 10,386,642).
The optical waveguide device taught by Mukawa et al in combination with the teachings of Rosenberg as described in claims 1 and 12 above has met all the limitations of the claims.  
With regard to claim 8, Mukawa et al does not teach explicitly that at least one of the holographic optical elements is a transmissive holographic element.  Piskunov et al in the same field of endeavor teaches a waveguide device that is comprised of two holographic optical elements (34a and 34b, Figure 13) wherein the holographic optical elements may be transmissive (Figure 13) or reflective (Figure 12).  It would then have been obvious to one skilled in the art to apply the teachings of Piskunov et al to modify the waveguide device to have the holographic optical elements alternatively be transmissive for the benefit of allowing the optical waveguide device to have alternative design.  
With regard to claims 10-11 and 14-15, Mukawa et al teaches that the waveguide device comprises an optical waveguide (63, Figure 17) that has a shape of a cuboid but it does not teach Piskunov et al teaches that the optical waveguide device that is comprised of two holographic optical elements (34a and 34b, Figures 12 and 13) wherein the waveguide element (33) that has a first surface (332 and 333) and a second surface (331) opposite to the first surface wherein the waveguide element has a first surface has a first portion (333) that is parallel to the second surface and a second portion (332) inclined relative to the second surface, (Figure 13).  With regard to claim 11, the waveguide has a wedge shape, (please see Figure 13).  With regard to claim 15, Piskunov et al teaches that the light from the projector (31) enters the waveguide from the second portion of the waveguide.  In light of the disclosure of Mukawa et al, the projected light may enter the waveguide in either the first or the second surface.  It would then have been obvious to one skilled in the art to modify the waveguide device of Mukawa et al to make the optical waveguide with a wedge shape for the benefit of designing the light entering and propagating within the waveguide to have desired direction and manner.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al and Rosenberg as applied to claim 12 above and further in view of the US patent application publication by Ma et al (US 2015/0130896 A1).
The optical waveguide device taught by Mukawa et al in combination with the teachings of Rosenberg as described in claim 12 above has met all the limitations of the claims.  
With regard to claim 18, Mukawa et al teaches that the red, green and blue light beams (71R, 71G and 71B, Figure 17) is combined by a beam splitting module (72) that may comprise more than one beam splitting surfaces but does not teach explicitly to include a plurality of Ma et al in the same field of endeavor teach that the red green and blue light beams may be generated by red laser, green laser and blue laser (901c, 901b and 901a, Figure 9A) with a plurality of beam splitters (911 and 913, Figure 9A) arranged alone one dimension.  It would then have been obvious to one skilled in the art to alternatively provide the laser sources and a plurality of beam splitters taught by Ma et al to provide the red light, green light and blue light to enter the optical waveguide of Mukawa et al to provide full color display.  

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.  The newly amended claims have been fully considered and are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons stated above.  Applicant being one skilled in the art must have the knowledge that recording holograms that diffracts different wavelength (i.e. spectral multiplexing) and that diffracts different diffraction angles (i.e. angle multiplexing) in a single recording medium is very well known in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872